Citation Nr: 1104298	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  06-08 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a temporary total evaluation pursuant to 
38 C.F.R. § 4.30, before or after June 30, 2004, for a total left 
knee arthroplasty (TKA) due to treatment requiring convalescence.  

2.  Entitlement to a temporary total evaluation pursuant to 38 
C.F.R. § 4.30, before or after July 31, 2005, for a total right 
knee arthroplasty (TKA) due to treatment requiring convalescence.  

3.  Entitlement to a 100 percent disability evaluation for a left 
knee TKA, for a period of one year, following convalescence.  

4.  Entitlement to a 100 percent disability evaluation pursuant 
to for a right knee TKA, for a period of one year, following 
convalescence.  

5.  Entitlement to concurrent receipt of military retired pay and 
VA service-connected disability compensation.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran last served on active duty in the United States 
Marine Corps from May 1983 to July 1993 with 15 years and 10 
months of prior active service.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that decision, the RO assigned a 100 percent 
temporary evaluation for the right knee effective July 1, 2004 to 
July 31, 2005.  For the left knee a temporary evaluation was 
assigned effective May 27, 2003 to June 30, 2004 based on 
convalescence.  In August 2005, the Veteran filed a notice of 
disagreement referencing a notice letter of April 2005, which 
notified him of a rating decision granting service connection for 
PTSD.  However, his disagreement stemmed from the convalescence 
rating decision of October 2004.  

The Veteran was originally scheduled to testify at a video-
conference hearing in March 2009.  Notice of the hearing date was 
provided to him in February 2009.  The evidence of record 
indicates that the appellant failed to report for his scheduled 
hearing.  The appellant has not asked that the hearing be re-
scheduled and he has not provided good cause for his failure to 
report.  The Board considers the appellant's request for a 
hearing to be withdrawn and will conduct its appellate review 
based on the evidence of record.  See 38 C.F.R. § 20.704(d) 
(2010).  

The issue of CUE has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

Several documents in the file reference that they were pulled 
from the Veteran's Virtual VA electronic file.  The Virtual VA 
file was checked here at the Board and documents not associated 
with the file were printed and associated with the file.  

This case was remanded in April 2009 and November 2009 for 
further development.  In November 2009, the RO was to provide 
appropriate notice, to provide reasons and bases regarding the 
claim for convalescence, and for a financial audit of VA 
compensation payments from January 1, 2003 to January 1, 2006.  A 
review of the claims file shows that the notice and rationale 
were provided, but the file is still lacking financial 
information for the claim for entitlement to concurrent receipt 
of military retired pay and VA service-connected disability 
compensation.  The Board is satisfied there was substantial 
compliance with its remand orders for the claims besides the 
concurrent receipt claim, which is remanded.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

The issue of entitlement to concurrent receipt of military 
retired pay and VA service-connected disability compensation is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  From May 27, 2003, to June 30, 2003, the Veteran was in 
receipt of a temporary total rating for left knee TKA due to 
treatment requiring convalescence.  

2.  From June 8, 2004, to July 31, 2004, the Veteran was in 
receipt of a temporary total rating for right knee TKA due to 
treatment requiring convalescence.  

3.  From July 1, 2003 to June 30, 2004, the Veteran received a 
100 percent disability evaluation for a left knee TKA.  

4.  From August 1, 2004 to July 31, 2005, the Veteran received a 
100 percent disability evaluation for a right knee TKA.  

5.  Applicable regulations do not provide for a total temporary 
rating due to treatment requiring convalescence or the extension 
of same beyond an assigned 100 percent schedular rating for the 
same disability.


CONCLUSIONS OF LAW

1.  There is no legal basis for an additional temporary total 
evaluation under 38 C.F.R. § 4.30 or the extension of any 
temporary total rating, either before or after June 30, 2004, for 
convalescence following surgical treatment for the Veteran's 
service-connected left knee status post TKA.  38 C.F.R. § 4.30 
(2010); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

2.  There is no legal basis for an additional temporary total 
evaluation under 38 C.F.R. § 4.30 or the extension of any 
temporary total rating, either before or after July 31, 2005, for 
convalescence following surgical treatment for the Veteran's 
service-connected right knee status post TKA.  38 C.F.R. § 4.30 
(2010); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

3.  There is no legal basis for an additional 100 percent 
disability evaluation for a left TKA following convalescence.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5055 (2010); Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

4.  There is no legal basis for an additional 100 percent 
disability evaluation for a right TKA following convalescence.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5055 (2010); Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

In September 2004 and June 2009 letters, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA would 
seek to provide; and information and evidence that the claimant 
was expected to provide.  In the June 2009 letter, the RO 
notified the Veteran of the process by which effective dates and 
disability ratings are established, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment, private and VA medical records have been 
associated with the file.  The Veteran has received VA 
examinations regarding his knees.  The duties to notify and 
assist have been met.  

Legal Criteria and Analysis

A total disability rating will be assigned, effective from the 
date of a hospital admission and continuing for a period of 1, 2, 
or 3 months from the first day of the month following such 
hospital discharge, if the hospital treatment of a service-
connected disability resulted in: (1) surgery necessitating at 
least one month of convalescence; (2) surgery with respect to 
postoperative residuals such as incompletely healed surgical 
wounds, stumps and recent amputations, therapeutic immobilization 
of one major joint or more (the knee is considered a major joint, 
pursuant to 38 C.F.R. § 4.5), application of a body cast, or the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight- bearing 
prohibited); or (3) immobilization by cast, without surgery, of 
one major joint or more.  See 38 C.F.R. § 4.30(a) (2010).  

Extensions of 1, 2 or 3 months beyond the initial 3 months may be 
made under paragraphs (a)(1), (2), or (3), and extensions of 1 or 
more months up to 6 months beyond the initial 6 months period may 
be made only under § 4.30 (a)(2) or (3).  See 38 C.F.R. § 4.30(b) 
(2010).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that notations in the Veteran's medical records as to 
the Veteran's incapacity to work after surgery must be taken into 
account in the evaluation of a claim brought under the provision 
of 38 C.F.R. § 4.30.  In addition, the Court has determined that 
the inability to return to any employment indicates a need for 
continuing convalescence under 38 C.F.R. § 4.30.  See Seals v. 
Brown, 8 Vet. App. 291, 296-97 (1995); see also Felden v. West, 
11 Vet. App. 427, 430 (1998).  Furthermore, the Court has noted 
that the term "convalescence" does not necessarily entail in-
home recovery.  

A total knee replacement is a prosthetic implant that is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).  For one 
year after a prosthetic replacement of the knee joint, the knee 
status post TKA is rated at 100 percent.  After that point, if 
there are chronic residuals consisting of severe painful motion 
or weakness in the affected extremity, the rating is 60 percent.  
If there is intermittent degrees of residual weakness, pain or 
limitation of motion, this is rated under Diagnostic Codes 5256 
(ankylosis), 5261 (limitation of extension) and 5262 (impairment 
of the tibia and fibula).  The minimum rating after a knee 
replacement is 30 percent.  

The Veteran stated in his July 2003 claim that he was filing for 
"100 percent temporary compensation for a convalescence period 
following left knee replacement."  In July 2009, after his right 
knee replacement, he submitted in a statement: "I am not seeking 
extension of the dates of my convalescent period.  I am seeking 
payment at the 100 percent rate for the entire one year period 
following TKA for both my right and left knee."  His statement 
also showed that he was confused about the interplay between his 
appeals regarding convalescent ratings and his appeal for 
concurrent military pay and VA compensation benefits (the latter 
is addressed in the remand).  

A May 27, 2003, Crestwood Medical Center operative report shows 
that the Veteran underwent a left total knee arthroplasty (TKA).  
Preoperative and postoperative diagnoses were the same; left knee 
osteoarthritis and posterior cruciate ligament instability.  

In accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5055, the 
Veteran's left knee TKA was rated at 100 percent until June 30, 
2004; after that period he was rated at 30 percent.  

In September 2004, the Veteran claimed an increased rating for 
his right knee because he underwent a right TKA on June 8, 2004.  
He said he would apply for a convalescence rating as soon as 
medical evidence was available.  In August 2005, he filed a 
notice of disagreement "for [VA's] decision to grant a 
convalescence rating effective only from January 1, 2005 through 
August 1, 2005."  

During the time period of January 1, 2005 through August 1, 2005, 
the Veteran received a 100 percent rating for his TKA under 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  He received a 
100 percent rating from June 8, 2004 to July 31, 2004 under 
§ 4.30.  Then he received a 100 percent rating from August 1, 
2004 to July 31, 2005 under DC 5055.  

On his March 2006 appeal form, the Veteran stated he should be 
entitled to "a one year period of convalescence" for his right 
TKA.  In a July 2009 statement, he said: "I am not seeking 
extension of the dates of my convalescent period.  I am seeking 
payment at the 100 percent rate for the entire one year period 
following TKA for both my right and left knee."  The Veteran 
underwent a right TKA on June 8, 2004.  

For the left knee TKA and right knee TKA, the Board finds that 
there is no evidence of record which supports an additional 
temporary total rating either before or after June 30, 2004 as to 
the left knee and July 31, 2005 as to the right knee, or the 
extension of any temporary total rating.  

The Veteran was assigned a month of convalescence under 38 C.F.R. 
§ 4.30 (from May 27, 2003, to June 30, 2003, as to the left knee 
and from June 8, 2004 to July 31, 2004, as to the right knee).  
After those respective periods, he received a full year at the 
100 percent rating, in compliance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  However, Diagnostic Code 5055 only 
provides a 100 percent rating for one year following the knee 
replacement, and that rating is what the Veteran received for 
both his left and right knee TKA.  In addition, the Board finds 
that 38 C.F.R. § 4.130 only provides for an extension of an 
initial temporary rating, not additional temporary ratings 
following the assignment of a 100 percent schedular rating.  
Therefore, the Board finds that no further increase is warranted 
as to either knee under either 38 C.F.R. § 4.130 or Diagnostic 
Code 5055 as a matter of law.  See 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.30, 4.71a, Diagnostic 
Code 5055 (2010); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to an additional temporary total evaluation pursuant 
to 38 C.F.R. § 4.30 or the extension of any temporary total 
rating, before or after June 30, 2004, for a left TKA due to 
treatment requiring convalescence is denied.  

Entitlement to an additional temporary total evaluation pursuant 
to 38 C.F.R. § 4.30 or the extension of any temporary total 
rating, before or after July 31, 2005, for a right TKA due to 
treatment requiring convalescence is denied.  

Entitlement to an additional 100 percent disability evaluation 
for a left TKA following convalescence is denied.  

Entitlement to an additional 100 percent disability evaluation 
for a right TKA following convalescence is denied.  


REMAND

In the November 2009 Board remand, the RO was asked to obtain an 
audit of the Veteran's compensation account from the RO's Finance 
Activity reflecting all due and paid amounts of VA compensation 
for the period from January 1, 2003, to January 1, 2006.  In the 
audit, the reasons for paying or not paying the Veteran VA 
compensation, even at a reduced rate in accordance with 
CRDP/CSRC, were to be fully addressed.  While there is some 
financial evidence on the left-hand side of the claims file, it 
does not address the whole period from January 1, 2003, to 
January 1, 2006.  Also, there is a March 2003 audit in the file, 
but it does not address the entire period.  A March 2007 letter 
showed the Veteran was entitled to a retroactive compensation 
payment, but only evidence from January to November 2004 was 
discussed.  

An explanation of Combat-Related Specialty Compensation (CRSC) 
and Concurrent Retirement and Disability Payment (CRDP) programs 
was provided.  The CRSC program was established by the National 
Defense Authorization Act (NDAA) for Fiscal Year 2003, Pub.L. 
107- 314, § 636, in December 2002.  The purpose of the 
legislation was to allow receipt of partial or full military 
retired pay and VA disability compensation to eligible military 
retirees with combat-related disabilities.  As of November 2004, 
it appears the only combat related disability for the Veteran was 
his service-connected posttraumatic stress disorder (PTSD) but 
there is nothing in the record that shows an actual determination 
being made as to which of the Veterans' many service-connected 
disabilities are directly attributable to combat or combat-
related injuries.  

In general, CRDP is a program that is available to military 
retirees who served a minimum of 20 years creditable service, 
including service in the National Guard and Reserves.  CRDP 
restores some or all of the military retired pay that was 
deducted due to receipt of VA service-connected disability 
compensation.  Retirees must be rated 50 percent or more disabled 
by VA and, unlike CRSC, the disabilities do not have to be 
combat-related.  Retirees are not required to apply for this 
benefit; enrollment is automatic.  Qualified retirees with a 
100 percent VA disability rating were subject to a phase-in 
period for payments only from January 1, 2004, to December 31, 
2004.  After December 31, 2004, such individuals are generally 
eligible for full payment of their military retired pay and VA 
disability compensation, with some limitations.  See, 10 U.S.C.A. 
§§ 1413a, 1414 (West 2002 & Supp. 2010).  

The RO was instructed to obtain information from the Defense 
Finance and Accounting Service (DFAS), Department of the Navy, 
and any other indicated organization as to the amounts of 
military retired pay due and paid the appellant during the period 
from January 1, 2003, to January 1, 2006.  The RO was to 
determine whether the Veteran was paid CRDP and/or CSRC and 
whether he was eligible to benefit from these programs.  

On remand, the RO should provide a full audit for the period of 
January 1, 2003, to January 1, 2006; obtain information from the 
DFAS, Department of the Navy or any other appropriate entity, and 
readjudciate the case.  The RO should make a determination in a 
supplement statement of the case (SSOC) whether the Veteran was 
paid CRDP and/or CSRC and whether he was eligible to benefit from 
these programs.  Compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the Board 
or the Courts are not complied with, the Board errs as a matter 
of law when it fails to assure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:  

1.  Provide a full audit of the Veteran's 
compensation account from the RO's finance 
activity reflecting all due and paid amounts 
of VA compensation for the period of January 
1, 2003, to January 1, 2006.  In the report 
of this audit, the reasons for paying or not 
paying the Veteran VA compensation, even at a 
reduced rate in accordance with CRDP/CSRC, 
should be fully addressed.  

2.  Obtain information from the Defense 
Finance and Accounting Service (DFAS), 
Department of the Navy, and any other 
appropriate entity as to the amounts of 
military retired pay due and paid to the 
Veteran during the period from January 1, 
2003, to January 1, 2006.  Determine, 
including based on this information, whether 
he would have been eligible and paid under 
both CRDP and CSRC.  Also determine whether 
an overpayment of CRDP and CSRC would result.  

3.  Readjudicate the claim for concurrent 
receipt of VA disability compensation and 
military retirement pay under CRSC and CRDP.  
If this claim is not granted to the Veteran's 
satisfaction, send him and his representative 
a SSOC and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


